       Case 1:20-cv-00723-SAB Document 8 Filed 08/18/20 Page 1 of 12



 1      CENTER FOR DISABILITY ACCESS
        Chris Carson, Esq., SBN 280048
 2      Raymond Ballister Jr., Esq., SBN 111282
        Dennis Price, SBN 279082
 3      8033 Linda Vista Road Suite 200
        San Diego CA 92111
 4      (858) 375-7385; (888) 422-5191 Fax
        dennisp@potterhandy.com
 5
        Attorneys for Plaintiff
 6
 7      JAMES P. SOUZA, ESQ. (SBN 179573)
        jsouza@kennedysouza.com
 8      GABRIEL G. BALDWIN, ESQ. (SBN 234241)
 9      gbaldwin@kennedysouza.com
        KENNEDY & SOUZA, APC
10      7964 Arjons Drive, Suite I
        San Diego, California 92126
11      Telephone: (858) 267-4127
        Facsimile: (858) 267-4128
12
        Attorney for Defendant, Jagmohan Singh dba
13      City Food Mart Lindsay (erroneously sued as
        Singh Jagmohan)
14
15                              UNITED STATES DISTRICT COURT
16
                               EASTERN DISTRICT OF CALIFORNIA

17
        David Hernandez,                            Case No. 1:20-cv-00723-NONE-SAB
18
19                   Plaintiff,                     Joint Scheduling Report
20          v.
                                                    Date:     August 25, 2020
21      Singh Jagmohan; and Does 1-10,              Time:     11:00tha.m.
                                                    Ctrm:     #9 (6 Floor)
22                   Defendants.
23                                                  Honorable Judge Stanley A. Boone
24
25
26            Pursuant to Rule 26 of the Federal Rules of Civil Procedure, the Order Setting
27   Mandatory Scheduling Conference filed May 22, 2020, the parties hereby submit
28   the following Joint Report.



     {00710466:1}
                                                1

     Joint Report of Counsel                                           1:20-cv-00723-NONE-SAB
          Case 1:20-cv-00723-SAB Document 8 Filed 08/18/20 Page 2 of 12



 1   1.       Factual and Legal Contentions

 2            Plaintiff: David Hernandez has a severe back injury, an L-1 Tailbone injury
 3   and chronic leg pain. He has use of his arms, but he cannot walk without a leg brace
 4   or drive. Hernandez uses a power wheelchair to get around. Defendant Singh
 5   Jagmohan owns the Chevron and the City Food Mart located at or about 206 E
 6   Honolulu Street in Lindsay, CA. 93247.
 7            Hernandez went to the City Food Mart to buy milk and other groceries. The
 8   primary path of travel leading to front entrance of the City Food Mart involves using
 9   a built-up concrete curb ramp at the front of the store and directly in front of the
10   entrance. However, the built-up curb ramp at the front entrance is so steep that it
11   creates a difficult and dangerous condition for persons with mobility impairments
12   or in wheelchairs. This built-up curb ramp has a slope of 13.6% and its flared sides
13   have slopes as steep as 25% - 30%, more than 200 percent above the maximum
14   permitted by law. This steeply sloped ramp caused Hernandez’s wheelchair to flip
15   backwards. Hernandez hit his head falling from his wheelchair and injured his back.
16            The defendant’s failure to provide for an accessible path of travel at the
17   Chevron and the City Food Mart is a violation of the ADA and is discriminatory
18   against the plaintiff. Defendant violates plaintiff’s rights under the American with
19   Disabilities Act and the Unruh Civil Rights Act, and therefore, he seeks injunctive
20   relief and the statutory minimum damage award.
21            Defendant:
22            Defendants are informed and believe the following. Defendant disputes

23   plaintiff’s contentions with respect to the causation of his alleged injuries and the

24   configuration of the subject ramp being the proximate cause of said injuries. It also
25   disputes plaintiff was damaged by alleged violations of the ADA and related state
26   anti-discrimination laws. Plaintiff uses the subject ramp and frequented the subject
27   store without incident or complaint on multiple prior occasions. The type or
28   configuration of power wheelchair or any defect in the power wheelchair being used



     {00710466:1}
                                               2

     Joint Report of Counsel                                         1:20-cv-00723-NONE-SAB
          Case 1:20-cv-00723-SAB Document 8 Filed 08/18/20 Page 3 of 12



 1   by plaintiff at the time the accident may have caused or contributed to the cause of

 2   the accident. Defendant contends plaintiff was comparatively at fault and disputes

 3   the causation and/or scope of the alleged injuries in light of plaintiff’s prior

 4   injury/medical history.
 5   2.       Amendments
 6            Plaintiff: Plaintiff intends to conduct an expert led site inspection to identify
 7   each barrier that would affect his type of disability and, then, amend the complaint
 8   to ensure that the ADA claim reflects his intention to have all unlawful barrier
 9   removed or remediated. This is the two-step process permitted and required by
10   Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 and Chapman v. Pier 1
11   Imports (US) Inc., 631 F.3d 939 (9th Cir. 2011).
12            Plaintiff proposes February 15, 2021 for amendments to pleadings.
13            Defendant: On August 12, 2020, plaintiff’s counsel was verbally informed
14   that plaintiff’s contemplated inspection will need to take place sooner rather than
15   later due to planned renovations to the subject store. Plaintiff’s counsel will be
16   given advance notice of the contemplated timeline of said renovations. That
17   timeline is still in the midst of being developed and determined.              Plaintiff’s
18   inspection will not be allowed unless it is timely/properly noticed and conducted
19   pursuant to applicable law, including, but not limited to, Federal Rules of Civil
20   Procedure Rule 34. No informal inspections shall be allowed by plaintiff, his
21   counsel, or his experts. Defendant will timely file an amended answer in the event
22   plaintiff’s contemplated amended complaint is filed.
23
     3.       Summary Detailing the Uncontested and Contested Facts
24
25                  Uncontested Facts –

26                    i.   Defendant Singh Jagmohan owns the Chevron and the City Food
27                         Mart located at or about 206 E Honolulu Street in Lindsay, CA.

28                         93247.



     {00710466:1}
                                                  3

     Joint Report of Counsel                                             1:20-cv-00723-NONE-SAB
       Case 1:20-cv-00723-SAB Document 8 Filed 08/18/20 Page 4 of 12



 1                    ii.   The Court has jurisdiction over the claims brought in the
 2                          Complaint.
 3                   iii.   The supplemental jurisdiction is appropriate.
 4                   iv.    The venue is proper.
 5
 6                  Contested Facts –
 7                    v.    Whether plaintiff was denied full and equal access to defendant’s
 8                          services due to the inaccessible path of travel at the City Food
 9                          Mart.
10                   vi.    Whether the inaccessible path of travel at the City Food Mart
11                          which is the subject of this litigation, meet the minimum
12                          requirements of the Americans with Disabilities Act of 1990
13                          ("ADA") and related state anti-discrimination laws.
14                  vii.    Whether the defendant discriminated against Plaintiff on the basis
15                          of his alleged disability.
16                  viii.   Whether negligence on the part of defendant was a proximate
17                          cause of plaintiff’s alleged injuries.
18                   ix.    Whether the configuration of the subject ramp was a proximate
19                          cause of plaintiff’s alleged injuries he attributes to the subject
20                          accident.
21                    x.    Whether any alleged violation of law by defendant (including the
22                          ADA and related state anti-discrimination laws) was a proximate
23                          cause of plaintiff’s alleged injuries he attributes to the subject
24                          accident.
25                   xi.    Whether plaintiff was comparatively negligent and, if so, whether
26                          that comparative negligence was a proximate cause of the subject
27                          accident.
28



     {00710466:1}
                                                     4

     Joint Report of Counsel                                                1:20-cv-00723-NONE-SAB
          Case 1:20-cv-00723-SAB Document 8 Filed 08/18/20 Page 5 of 12



 1                   xii.   Whether plaintiff failed to mitigate the damages he attributes to
 2                          the subject accident.
 3                  xiii.   Whether plaintiff has standing with respect to all alleged violations
 4                          of the ADA and related state anti-discrimination laws.
 5                  xiv.    Whether plaintiff failed to mitigate the damages he attributes to all
 6                          alleged violations of the ADA and related state anti-discrimination
 7                          laws.
 8                   xv.    Whether defendant’s compliance with the ADA and related state
 9                          anti-discrimination laws would cause undue hardship to
10                          defendant.
11                  xvi.    Whether defendant made good faith efforts to reasonably
12                          accommodate Plaintiff.
13                  xvii.   Whether the subject ramp was inspected and/or approved by the
14                          local public entities/jurisdiction authority at the time the work was
15                          performed at the property involved in this litigation.
16
17   4.       Summary of the Legal Issues
18            Undisputed Legal Issue – Jurisdiction & Venue
19
              This Court has subject matter jurisdiction over this action pursuant to 28
20
     U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
21
     Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
22
              This court has supplemental jurisdiction over the claims brought under the
23
     Unruh Act pursuant to 28 U.S.C. § 1367(a) as the claims arise from the same
24
     incident.
25
              Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is founded
26
     on the fact that the real property which is the subject of this action is located in this
27
     district and that Plaintiff's cause of action arose in this district.
28



     {00710466:1}
                                                     5

     Joint Report of Counsel                                                 1:20-cv-00723-NONE-SAB
          Case 1:20-cv-00723-SAB Document 8 Filed 08/18/20 Page 6 of 12



 1            Disputed Legal Issues

 2            The disputed legal issues are: (1) whether the defendants are responsible
 3   under the law to remove barriers; (2) whether the plaintiff has standing to seek either
 4   damages or injunctive relief; (3) whether the barriers are readily achievable to
 5   remove; (4) the nature and extent of damages, if any; (5) whether defendant was
 6   negligent and, if so, that negligence was a proximate cause of plaintiff’s alleged
 7   injuries; (6) whether the configuration of the subject ramp was a proximate cause of
 8   plaintiff’s alleged injuries he attributes to the subject accident; (7) whether any
 9   alleged violation of law by defendant (including the ADA and related state anti-
10   discrimination laws) was a proximate cause of plaintiff’s alleged injuries he
11   attributes to the subject accident; (8) whether plaintiff was comparatively negligent
12   and, if so, whether that comparative negligence was a proximate cause of the subject
13   accident; (9) whether plaintiff failed to mitigate the damages he attributes to the
14   subject accident; (10) whether plaintiff has standing with respect to all alleged
15   violations of the ADA and related state anti-discrimination laws; (11) whether
16   plaintiff failed to mitigate the damages he attributes to all alleged violations of the
17   ADA and related state anti-discrimination laws; (12) whether defendant’s
18   compliance with the ADA and related state anti-discrimination laws would cause
19   undue hardship to defendants; (13) whether defendant made good faith efforts to
20   reasonably accommodate Plaintiff; and (14) whether the subject ramp was inspected
21   and/or approved by the local public entities/jurisdiction authority at the time the
22   work was performed at the property involved in this litigation.
23
24   5.       Pending Matters Status

25            Plaintiff: No matters currently pending.
26            Defendant: No matters currently pending.
27
28   6.       Discovery Plan



     {00710466:1}
                                                6

     Joint Report of Counsel                                           1:20-cv-00723-NONE-SAB
       Case 1:20-cv-00723-SAB Document 8 Filed 08/18/20 Page 7 of 12



 1            The parties agree as follows:

 2                  a]         Date For the Exchange of Initial          09/04/2020
 3                             Disclosures
 4                  b]         Cut-Off Date for Non−Expert Discovery     7/12/2021
 5                  c]         Disclosure of Expert Witnesses            6/21/2021
 6                  d]         Cut-Off Date for Expert Witness           8/16/2021
 7                             Discovery
 8                  e]         Any Proposed Changes in the Limits On     None
 9                             Discovery
10                  f]         Whether the parties anticipate the need   Not at this time
11                             for a Protective Order
12                  g]         Any issues or proposals relating to the   None
13                             timing; sequencing, phasing or
14                             scheduling of discovery;
15                  h]         Discovery Outside the United States       No
16                  i]         Video and/or Sound Recording of            Yes
17                             Depositions
18
19            Electronic Media Discovery
20
              Although the parties do not anticipate any issues with respect to electronic
21
     discovery, the parties agree as follows:
22
              Any electronically stored information may be produced in tangible form in
23
     an organized manner on CDs or DVDs in readable format for standard programs for
24
     Windows-based operating systems (e.g., Microsoft Windows, Adobe Acrobat, etc.)
25
     in its native format. In addition, at the election of a party, with the consent of the
26
     other party, not to be unreasonably withheld, and considering the volume of
27
     information to be exchanged, the producing party may elect to produce such
28
     information by printing the files as documents and Bates numbering the documents.


     {00710466:1}
                                                    7

     Joint Report of Counsel                                             1:20-cv-00723-NONE-SAB
          Case 1:20-cv-00723-SAB Document 8 Filed 08/18/20 Page 8 of 12



 1            In any event, the parties agree to produce information in a manner such that
 2   it may be easily retrieved and identified by the receiving party and the Court.
 3            The parties confirm that they have met and conferred regarding steps taken
 4   to preserve relevant evidence to the issues of this action, including steps related to
 5   the scope of e-mail discovery, the restoration of deleted information, and the
 6   preservation of computer based information. The parties likewise agree to preserve
 7   all other relevant evidence related to the claims asserted in Plaintiff's complaint.
 8
 9   7.       Other Dates and Deadlines

10            The parties agree on the following deadlines:
11            a)    Filing non−dispositive and dispositive pre−trial motions –July 26, 2021
12            b)    Pre−Trial Conference date – October 11, 2021
13            c)    Trial Date – October 26, 2021
14
15   8.       Settlement

16            The parties believes that a court-convened settlement conference is a good
17   idea but not until some discovery is completed. The parties are stipulating referral
18   of this action to the Voluntary Dispute Resolution Program (VDRP) pursuant to
19   Local Rule 271.
20
21   9.       Jury v. Court Trial

22            Plaintiff: has requested for a court trial.
23            Defendant: hereby request a jury trial.
24
25   10.      Trial Time Estimate
26            Plaintiff: anticipates a 2-3 day trial.
27            Defendant: anticipates a 5-7 day trial.
28



     {00710466:1}
                                                   8

     Joint Report of Counsel                                           1:20-cv-00723-NONE-SAB
       Case 1:20-cv-00723-SAB Document 8 Filed 08/18/20 Page 9 of 12



 1   11.      Magistrate Judge Jurisdiction

 2            Plaintiff: consents to have a Magistrate Judge preside over this case.
 3            Defendant: consents to have a Magistrate Judge preside over this case.
 4
 5   12.      Bifurcation, etc.

 6            Plaintiff: has no proposals concerning severance, bifurcation or phasing of
 7   trial.
 8            Defendant: currently has no proposals concerning severance, bifurcation or
 9   phasing of trial.
10
11   13.      Related Matters
12            Plaintiff: is unaware of any related matters.
13            Defendant: is unaware of any related matters.
14
15
     Dated: August 11, 2020                       CENTER FOR DISABILITY ACCESS

16
17
                                                  By: _____/s/_______________________
18                                                Dennis Price.
                                                  Attorney for Plaintiff
19
20
21
     Dated: August 18, 2020                          KENNEDY & SOUZA, APC

22
23
                                                  By:_____________________________
24                                                Gabriel G. Baldwin, Esq.
                                                  Attorney for Defendant
25                                                Jagmohan Singh dba City Food Mart
                                                  Lindsay (erroneously sued as Singh
26                                                Jagmohan)
27
28



     {00710466:1}
                                                 9

     Joint Report of Counsel                                         1:20-cv-00723-NONE-SAB
      Case 1:20-cv-00723-SAB Document 8 Filed 08/18/20 Page 10 of 12



 1                             SIGNATURE ATTESTATION
 2   I hereby attest that all other signatories listed, and on whose behalf the filing is
 3
     submitted, concur in this document’s content and have authorized the filing of this
 4
     document with the use of their electronic signature.
 5
 6
 7
 8   Dated: August 11, 2020                    CENTER FOR DISABILITY ACCESS
 9
10
11                                             By: _____/s/_______________________
12                                             Dennis Price
                                               Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00710466:1}
                                             10

     Joint Report of Counsel                                        1:20-cv-00723-NONE-SAB
                        Case 1:20-cv-00723-SAB Document 8 Filed 08/18/20 Page 11 of 12


               1   GABRIEL G. BALDWIN, ESQ. (SBN 234241)
                     gbaldwin@kennedysouza.com
               2   KENNEDY & SOUZA, APC
                   7964 Arjons Drive, Suite I
               3   San Diego, California 92126
                   Telephone: (858) 267-4127
               4   Facsimile: (858) 267-4128

               5   Attorney for Defendant, JAGMOHAN SINGH dba
                   CITY FOOD MART LINDSAY (erroneously sued as
               6   SINGH JAGHMOHAN)

               7

               8                                UNITED STATES DISTRICT COURT

               9                           THE EASTERN DISTRICT OF CALIFORNIA

           10      DAVID HERNANDEZ,                                      Case No.: 1:20-CV-00723-NONE-SAB

           11                     Plaintiff,                             PROOF OF SERVICE

           12              v.

           13      SINGH JAGMOHAN; and DOES 1-10,

           14                     Defendants.

           15

           16              I, the undersigned, declare: That I am, and was at the time of service of the papers herein
           17      referred to, over the age of 18, and not a party to the action; and I am employed in the County of
           18      San Diego, California. My business address is 7964 Arjons Drive, Suite I, San Diego, California
           19      92126. On August 18, 2020, at San Diego, California, I served the following document(s) described
           20      as
           21                                      JOINT SCHEDULING REPORT
           22      on the parties in said action addressed as follows:
           23      Russell Handy, Esq.
                   Amanda L. Seabock, Esq.
           24      Potter Handy, LLP
                   Center for Disability Access, A Law Firm
           25      8033 Linda Vista Road, Suite 200
                   San Diego, CA 92111
           26      T: (858) 375-7385
                   F: (888) 422-5191
           27      Email: russ@potterhandy.com
                   Email: amandas@potterhandy.com
           28
{00697931:1}                                                         1                       1:20-cv-00723-NONE-SAB
                                                            PROOF OF SERVICE
                                  Case 1:20-cv-00723-SAB Document 8 Filed 08/18/20 Page 12 of 12


                          1        BY MAIL: I am readily familiar with our business practice for collecting, processing and
                                    mailing correspondence and pleadings with the United States Postal Service. Such
                          2         correspondence and pleadings are deposited with the United States Postal Service on the same
                                    day that they are placed for mailing in the ordinary course of business. I sealed each envelope
                          3         and, with the postage thereon fully prepaid, placed it for mailing in accord with our business'
                                    practice. (C.C.P. § 1013(a) and (b))
                          4
                                   BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on an agreement or stipulation
                          5         between all parties, pursuant to California Rules of Court, rule 2.251(c)(3) and/or pursuant to
                                    Judicial Council Emergency rule 12 contained within Appendix I of Emergency Rules
                          6
                                    Related to COVID-19, I caused the document(s) to be sent from e-mail address
                          7         evargas@kennedysouza.com to the persons at the e-mail addresses listed in the Service
                                    List. I did not receive, within a reasonable time after the transmission, any electronic message
                          8         or other indication that the transmission was unsuccessful.
                          9        BY : I am readily familiar with our business practice for collecting, processing, and mailing
                         10         correspondence and pleadings with our overnight express service carrier . Such
                                    correspondence and pleadings are deposited in a box or other facility regularly maintained by
                         11         or delivered to a courier or driver authorized by to receive documents, in an envelope or
                                    package designated by which indicates that overnight delivery is demanded with delivery
                         12         fees paid or provided for, and addressed to the person(s) served hereunder. (C.C.P. § 1013(c))
                                   BY EXPRESS U.S. MAIL: I deposited such document(s) in a box or other facility regularly
                         13
                                    maintained by the United States Postal Service for receipt of Express Mail, in an envelope or
  KENNEDY & SOUZA, APC




                         14         package designated by the United States Postal Service with delivery fees paid or provided
                                    for, addressed to the person(s) served hereunder. (C.C.P. § 1013(c)).
                         15
                                   BY OVERNIGHT DELIVERY: I am readily familiar with our business practice for
                         16         collecting, processing, and mailing correspondence and pleadings with overnight express
                                    service carriers. Such correspondence and pleadings are deposited in a box or other facility
                         17         regularly maintained by the express service carrier or delivered to a courier or driver
                                    authorized by the express service carrier to receive documents, in an envelope or package
                         18         with delivery fees paid or provided for, and addressed to the person(s) served hereunder.
                                    (C.C.P. § 1013(c)).
                         19
                                   ELECTRONIC TRANSMISSION VIA ECF: I filed the foregoing document with the
                         20         Clerk of Court for the U.S. District Court, using the Electronic Case Filing ("ECF") system
                                    of the Court. The attorney listed above has consented to receive service by electronic means
                         21         and is registered with the Court's ECF system and was served a "Notice of Electronic Filing"
                                    sent by ECF system.
                         22

                         23          I declare, under penalty of perjury under the laws of the State of California, that the foregoing
                         24   is true and correct. Executed on August 18, 2020, at San Diego, California.
                         25

                         26                                                                 ____________________________
                                                                                            Elena Vargas
                         27

                         28
{00697931:1}                                                                     2              Case No. 1:20-CV-00723-NONE-SAB
                                                                       PROOF OF SERVICE
